Citation Nr: 9935798	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-13 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether a July 1985 rating decision, which determined that 
the appellant had not submitted new and material evidence 
regarding her claim for service connection for cause of the 
veteran's death, was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the rating decision on appeal, the RO determined that 
clear and unmistakable error had not occurred in the RO's 
determination in a July 1985 decision that new and material 
evidence had not been submitted to reopen the claim for 
service connection for cause of the veteran's death.  In 
December 1997, the Board determined that the July 1985 rating 
decision, which determined that the appellant had not 
submitted new and material evidence regarding her claim for 
service connection for the cause of the veteran's death, was 
not clearly and unmistakably erroneous.  The appellant 
appealed the decision to The United States Court of Appeals 
for Veterans Claims (formerly The United States Court of 
Veterans Appeals) (hereinafter "the Court").

The Secretary of Veterans Affairs (the Secretary) filed a 
motion to vacate and remand the December 1997 Board decision, 
which the Court granted on November 18, 1998.  [citation redacted].  In the motion for 
remand, the Secretary found that the Board, in its December 
1997 decision, did not provide adequate reasons or bases.


FINDING OF FACT

The July 1985 rating decision, which determined that the 
appellant had not submitted new and material evidence 
regarding her claim for service connection for the cause of 
the veteran's death, was supportable by the facts and law 
extant at the time of the decision.


CONCLUSION OF LAW

The July 1985 rating decision, which determined that the 
appellant had not submitted new and material evidence 
regarding her claim for service connection for the cause of 
the veteran's death, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.105(a) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from November 1943 to June 
1945.  He died in October 1980.  The veteran's death 
certificate listed bilateral pulmonary embolism as the 
immediate cause of death.  At the time of his death, he was 
service connected for anxiety reaction with depression, which 
was evaluated as 30 percent disabling.  He had no other 
service-connected disabilities.

The appellant filed a claim for Dependency and Indemnity 
Compensation or Death Pension in December 1980.  The RO 
denied service connection for the cause of the veteran's 
death in a February 1981 rating decision.  The veteran's 
widow appealed, and in a December 1983 decision, the Board 
denied service connection for the cause of the veteran's 
death.

In April 1985, the appellant submitted a letter seeking to 
reopen the claim for service connection for the cause of the 
veteran's death.  The appellant submitted a statement from a 
private medical physician, Dr. Victor Dominguez, dated March 
1985.  In a July 1985 rating decision, the RO determined that 
the appellant had not submitted new and material evidence 
regarding her claim for service connection for the cause of 
the veteran's death.  The RO reasoned that the physician's 
statement that she submitted was merely speculative in 
nature, was not prepared by a physician who treated the 
veteran, and thus that it was not new and material evidence.  
She did not appeal that decision, and it became final.

In a VA Form 21-4128, Statement in Support of Claim, received 
in September 1995, the appellant's representative sought to 
reopen the claim for service connection for the cause of the 
veteran's death.  The representative argued that the July 
1985 rating decision was clearly and unmistakably erroneous 
by not accepting Dr. Dominguez's medical certificate, which 
established that a connection existed between the medicine 
the veteran was taking for his service-connected disability 
and the factors that produced the thromboembolic episode, 
which was listed as the immediate cause of death.

In a November 1995 rating decision, the RO determined that 
there was no clear and unmistakable error in the July 1985 
decision.  The RO based its decision on a November 1995 
medical consultant opinion that indicated that the veteran's 
death was not related to his service-connected disability.

I.  Clear and Unmistakable Error

Initially, the Board notes that the appellant has raised the 
claim of clear and unmistakable error with the requisite 
degree of specificity.  See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).  Therefore, the Board has jurisdiction to consider 
the appellant's claim.

Prior RO decisions that are final and binding are to be 
accepted as correct in the absence of "clear and 
unmistakable error."  38 C.F.R. §§ 3.104(b), 3.105(a) 
(1998).  Otherwise prior decisions are final.  38 U.S.C.A. § 
7105 (West 1991).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court has stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (emphasis in 
original).  The Court has stated that, "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In order to establish a valid clear and 
unmistakable error claim, "the claimant must show that an 
outcome-determinative error occurred, that is, an error that 
would manifestly change the outcome of the prior decision."  
Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999), slip 
op. at 12 (citing Bustos v. West, No. 98-7069 (Fed. Cir. June 
16, 1999)).

The Board must point out that the actual language of 
38 C.F.R. § 3.105(a), which addresses clear and unmistakable 
error, does not require that a grant; rather the regulation 
provides for a reversed or amended decision if clear and 
unmistakable error is found.

The Board notes that the RO based its November 1995 rating 
decision (and its March 1996 statement of the case) on 
evidence that was not in the record at the time of the July 
1985 rating decision, that is, the November 1995 rating board 
medical consultant opinion that had determined that the 
veteran's death was not related to his service-connected 
disability.  Evidence not of record at the time of the rating 
decision being challenged cannot be considered in making a 
clear and unmistakable error determination.  Caffrey, 6 Vet. 
App. at 383; Russell, 3 Vet. App. at 314.  Thus, the Board 
will not consider that evidence as a basis for its 
determination of whether there was clear and unmistakable 
error.  See id.

The question that the Board is presented with is whether the 
RO made a clear and unmistakable error in applying the 1985 
laws and regulations to the evidence in the record at the 
time of the July 1985 rating decision.  Specifically, was 
there a factual or legal error in the 1985 decision which 
would have manifestly changed the outcome of the decision.  

II.  The law at the time of the 1985 RO decision

The Board notes that current laws and regulations differ from 
the laws and regulations in effect in 1985.

First, the current statutory provision, 38 U.S.C.A. § 5108 
(West 1991)(formerly 38 U.S.C.A. § 3008), which requires 
reopening of a claim upon the submission of new and material 
evidence, was not enacted until 1988 and did not become 
effective until September 1, 1989.  See Pub. L. No. 101-687, 
§ 103(a)(1) (Nov. 18, 1988).  Similarly, the provision in the 
new-and-material-evidence regulation which defines the term 
of "new and material evidence," see 38 C.F.R. § 3.156(a), 
was not added until 1990.  See 55 Fed. Reg. 20148 (May 15, 
1990).

The Court has held that a liberalizing regulation may not be 
applied to a time period prior to the regulation's effective 
date.  See Karnas v. Derwinski , 1 Vet. App. 308, 312-13 
(1991) (when a law or regulation changes after a claim has 
been filed but before the administrative or judicial appeal 
process has been concluded, VA is to apply the version most 
favorable to appellant); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997) (education benefits regulation not applicable 
prior to effective date).  Thus, the Board may not apply 
38 U.S.C.A. § 5108 (West 1991) or 38 C.F.R. § 3.156(a) (1998) 
in determining whether there was clear and unmistakable error 
in the 1985 decision that determined that there was no new 
and material evidence.  Additionally, the Board notes that 
the continuous evolving case law on new and material evidence 
was not in existence at the time of the July 1985 rating 
decision and thus is not applicable to the appellant's 1985 
petition to reopen.  See Manio v. Derwinski, 1 Vet. App. 140 
(1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Smith v. 
Derwinski, 1 Vet. App. 178 (1991); Glynn v. Brown, 6 Vet. 
App. 523 (1994); Evans v. Brown, 9 Vet. App. 273 (1996); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209, 217-218 (1999) (en banc); and Winters 
v. West, 12 Vet. App. 203, 207 (1999) (en banc).

The regulation regarding what constituted new and material 
evidence, 38 C.F.R. § 3.156, which was in effect in 1985, 
merely contained provisions that (1) indicated when newly 
submitted evidence was to be considered to have been filed, 
and (2) addressed the issue of supplemental reports from the 
service department.  Neither of these provisions are 
applicable in this case-the date of the filing of the 
allegedly new and material evidence is not at issue, and no 
supplemental report from a service department was submitted 
with the petition to reopen in 1985. 

Additionally, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Chapter 
27, addressed reconsideration of claims based on additional 
evidence from various sources.  See M21-1, Chapter 27 (March 
12, 1977).  This section did not change from 1977 to 1986.  
Under 27.02, it stated that all evidence would be carefully 
screened upon receipt to determine whether final disposition 
rests with authorization or the rating board.  It further 
stated that if the material received was considered by 
authorization as clearly redundant, cumulative, or 
inconsequential, it would be filed and that duplicate records 
would be disposed.  Under 27.04, it stated that affidavits 
and statements submitted by or on behalf of the veteran would 
be referred to the rating board for review and action.  If 
the evidence submitted did not furnish a basis for 
reconsideration, it stated that the veteran and his 
representative would be fully informed wherein the evidence 
was deficient, the type of evidence required, and the right 
to appeal.  See id.  Under 27.07, it stated that when an 
application to reopen was based on the same condition for 
which a prior claim was disallowed and did not furnish new 
and material evidence, it would be considered a duplicate 
claim and the claimant would be so informed.  See id.

Additionally, there have been changes in regulations 
regarding evidence from private physicians.  In 1985, VA 
regulations provided that a statement of a private physician 
generally had to be verified by an official examination 
before benefits could be granted, unless the statement from 
the private physician met the requirements of 38 C.F.R. 
§ 3.326(d).  38 C.F.R. § 3.157(b)(2) (1985) (Emphasis added).  
Under 38 C.F.R. § 3.326(d) (1998), the requirements for a 
private physician's statement to be accepted without 
verification by an official examination were that the 
statement had to be related to (1) a pension claim of a 
veteran, widow, or widower, (2) a claim for aid and 
attendance allowance by a widow, widower, or parent, or (3) a 
claim by a child based on permanent incapability of self-
support.  However, because this case involves a claim for 
compensation, not pension, and does not involve a claim by a 
child based on permanent incapability of self-support, those 
exceptions are not applicable to this case.  See id.; see 
also 40 Fed. Reg. 56434 (December 3, 1975) (noting that 
although there were changes to 38 C.F.R. § 3.157(b)(2), such 
regulation continued to require that evidence from a private 
physician for "service-connected disability compensation" 
be verified by VA examination).

Finally, There was a statute and regulation in existence as 
to how the to process a petition to reopen.  See 38 U.S.C. 
§ 4004 and 38 C.F.R. § 19.194 (1984).  Under section 4004(b) 
of the United States Code, it stated that when a claim had 
been disallowed by the Board, that it may not thereafter be 
reopened and allowed and that no claim based upon the same 
factual basis shall be considered.  Such statute provided, 
however, that where subsequent to disallowance of a claim, 
new and material evidence in the form of official reports 
from the proper service department was secured, the Board may 
authorize the reopening of the claim and review of the former 
decision.  See id.  Under section 19.194 of the Code of 
Federal Regulations, it stated that when a claimant requested 
that a claim be reopened after an appellate decision and 
submitted evidence in support thereof, a determination as to 
whether such evidence was new and material must be made and, 
if it was, whether it provided a new factual basis for 
allowing the claim.  See id.

It is important to note that section 4004 contains the term 
reopened and allowed rather than just reopened or reopened or 
allowed.  See 38 U.S.C. § 4004(b); see also Gardner v. Brown, 
5 F.3d 1456, 1458 (Fed. Cir. 1993) ("starting point in 
interpreting a statute is its language, for if the intent of 
Congress is clear, that is the end of the matter" (internal 
quotation marks omitted)), aff'd, 513 U.S. 115 (1994).


III.  The evidence of record at the time of the 1985 RO 
decision

A.  Evidence at the time of the 1983 Board decision

At the time of the 1983 Board decision, the evidence of 
record was the appellant's application, private medical 
records, and VA medical records.  A description of the 
evidence follows.

In a November 1970 medical certificate, Dr. Jose R. Vigoreaux 
entered a diagnosis of depressive reaction, psychoneurotic 
type, chronic, moderate to severe.  He stated that the 
appellant was mentally competent.  The prognosis was guarded.  
Dr. Vigoreaux stated that the veteran had suffered an 
exacerbation of neurotic symptoms, which combined with 
cardio-vascular hypertensive disease, had rendered the 
veteran practically disabled for occupational endeavors.  He 
stated that the veteran's disability was considered to be 
well over the 30 percent rating assigned by VA and that due 
to the veteran's age and uncertain prognosis, his disability 
would "most probably" become total and permanent in the 
future.

In a September 1978 letter, Dr. Rodriguez Garcia stated that 
he had seen the veteran on several occasions and that the 
veteran's blood pressure was been 240/140-50 
(systolic/diastolic) and that he believed that the veteran's 
emotional instability directly affected this high blood 
pressure and diabetes mellitus.

In a September 1978 psychiatric evaluation, Dr. Guilermo 
Santiago entered a diagnosis of chronic brain syndrome.  He 
stated that there was evidence of insidious deterioration of 
the veteran's mental functions.  He stated that the veteran, 
because of his lability of affect, the depression, the 
confusion episodes, and the memory defects, had chronic brain 
syndrome associated with cerebral arteriosclerosis.  
Dr. Santiago opined that the veteran's emotional condition 
had aggravated the hypertensive cardiovascular disease and 
that the uncontrolled hypertensive cardiovascular disease had 
aggravated his emotional condition by hampering blood flow to 
the brain tissue, thus accelerating the development of the 
cerebral arteriosclerosis and establishing a vicious cycle.  
Dr. Santiago stated that the veteran present health situation 
was that of a severe impairment.

The veteran had been hospitalized at a VA facility in August 
1980.  In the hospitalization summary report, the VA examiner 
noted that the veteran had been admitted because of bizarre 
and aggressive behavior.  On admission, the appellant was 
noted to be presented with poor personal hygiene, was 
incoherent, and was irrelevant and mumbling few words.  The 
VA examiner stated that the veteran was disoriented.  The VA 
examiner that the veteran had a hypoglycemic state, which was 
corrected and improved his mental condition.  The discharge 
diagnoses were organic brain syndrome, psychotic 
decompensation, hypoglycemia, hypertension, and diabetes 
mellitus.

The veteran was hospitalized again September 1980 to October 
1980 and died while at the VA facility.  The VA 
hospitalization summary report listed the following clinical 
diagnoses:

1.  Hypoglycemia;
2.  Severe dehydration;
3.  Urinary tract infection;
4.  Arterial hypertension;
5.  Diabetes mellitus, insulin dependent; 
and
6.  Organic brain syndrome.

In the report, the VA examiner stated that the veteran had 
stopped eating, talking, and walking five days prior to the 
admission.  It was noted that the veteran had been admitted 
due to his hypoglycemia and his mental status.  The VA 
examiner stated that the veteran was found dead in his bed on 
October [redacted] 1980, and that the most probable cause of death 
would be pulmonary embolism, but that myocardial arrhythmia 
should also be considered.

The VA autopsy protocol, dated October 1980, revealed the 
following pathological diagnoses:

(1) Bilateral pulmonary embolism;
(2) Cardiomegaly with LVH, moderate 
coronary atheromatosis and right 
ventricular dilation;
(3) Emphysema and pulmonary edema;
(4) Acute passive congestion of liver;
(5) Diabetes mellitus and hypertension, 
clinically;
(6) Acute focal pyelonephritis, right 
kidney;
(7) Nephrosclerosis; and 
(8) Adenocarcinoma of prostate, well 
differentiated, latent.

The autopsy report's "Final Note" indicated that the 
veteran was a 67-year-old neuropsychiatric patient with 
diabetes mellitus and hypertension who had developed severe 
hypoglycemia.  The VA examiner stated that the veteran had 
been "doing well" when he suddenly developed 
cardiorespiratory arrest and died.  The VA examiner further 
stated that the main autopsy findings were bilateral 
pulmonary embolism, emphysema, cardiomegaly with moderate 
coronary atheromatosis and right ventricular dilation, acute 
focal pyelonephritis, nephrosclerosis, and latent 
adenocarcinoma of the prostate.

The veteran's death certificate indicated that the veteran 
died in October 1980 with the immediate cause of death as 
bilateral pulmonary embolism.

In a December 1992 private medical record, Dr. Jorge L. Suria 
Colon stated that he had reviewed the veteran's VA claims 
folder and interviewed the veteran's son and that it was his 
determination that the veteran's death was related to his 
service-connected condition.  Specifically, he stated that 
the veteran had been suffering from a chronic depressive 
disorder and that this depressive disorder had prevailed from 
service until his death.  Dr. Colon stated that due to the 
persistent nature of the depressive condition, the veteran 
suffered episodes of anorexia, which limited greatly his 
ingestion of food.  He stated that based on his review of the 
clinical records, it was this that caused the veteran's 
hypoglycemia and the severe dehydration.  He further opined 
that these two conditions provoked a coma and prolonged a 
stay in bed, which consequently had caused the bilateral 
pulmonary embolism, which was the direct cause of the 
veteran's death.  Dr. Colon concluded the following:

The chronic and persistent depressive 
disorder of this patient was a 
significant factor in the event narrated.  
For these reasons we consider that from a 
medical point of view it can be concluded 
reasonably that this depressive condition 
had a significant bearing to consider 
then his death as etiologically related 
to his depressive condition, which was 
service connected.

In a February 1981 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The RO 
noted that the veteran had been denied service connection for 
hypertensive vascular disease and that service connection was 
not in effect for diabetes mellitus.  The RO stated the VA 
medical records indicated that the most probable cause of the 
veteran's death was pulmonary embolism and that an autopsy 
report was pending.  The RO stated that the evidence failed 
to show that the veteran's service-connected neurosis caused 
the veteran's death.  Following the receipt of additional 
evidence, including the autopsy report, the RO determined 
that the claim remained denied.

In the December 1983 decision, the Board determined that 
service connection for cause of the veteran's death was not 
warranted.  The Board rejected Dr. Colon's determination that 
the veteran's service-connected nervous disorder was 
etiologically related to the veteran's death.  The Board gave 
more probative value to the veteran's death certificate, 
which indicated that the sole cause of the veteran's death 
was bilateral pulmonary embolism, which had been based upon 
the autopsy of the veteran's body.  That decision is final.

B.  Evidence submitted after the 1983 Board decision

The evidence submitted after the Board's December 1983 
decision follows.

In a March 1985 letter from Dr. Victor Dominguez, he stated 
that he had found the following facts:

1.  [The veteran] was a War Veteran with 
a service[-]connected 30% disability 
because of a nervous disorder classified 
as anxiety reaction with depression.

2.  He also suffered from several other 
conditions, namely diabetes mellitus, 
recurrent urinary tract infections, 
arterial hypertension, and organic brain 
syndrome among other things.  These 
conditions were not service connected but 
were treated at a VA hospital.

3.  Patient had repeated hospitalizations 
and was chronically bedridden because of 
the above conditions and often because of 
the side effects of the medications 
received.

4.  His last hospitalization was on 
September 29, 1980, [with] the admitting 
diagnoses "hypoglycemia and his mental 
status."  Other diagnoses listed on the 
admission were severe dehydration, 
urinary tract infection, arterial 
hypertension, diabetes mellitus, insulin 
dependent, and organic brain syndrome.

5.  He died on October [redacted] 1980, the cause 
of the death being listed as pulmonary 
embolism and R/O cardiac arrhythmia.

Dr. Dominguez reported the medications that the veteran had 
taken and the side effects that had developed in the veteran.  
He then made the following conclusions:

1.  Patient was discharged with a 
service[-]connected 30% disability 
because of anxiety reaction with 
depression.

2.  Over a period of several years this 
condition progressed to a frank psychosis 
with 100% disability.

3.  This change was brought about by the 
side effects of medications received both 
for his emotional as well as non 
service[-]connected conditions.

4.  This treatment also produced the 
factors which favored the production of 
thromboembolic episode which was listed 
as the immediate cause of death.

VA medical records, dated between December 1976 and September 
1980, listed the medications prescribed for the veteran.

In the July 1985 rating decision, the RO made the following 
determination:

The Board of Veterans' Appeals denied 
service connection for the cause of the 
veteran's death in 1983.  The physician's 
statement that was recently submitted is 
merely speculative in nature and was not 
prepared by a physician who treated the 
veteran.  It is not new and material in 
nature and consequently no change is 
warranted in the prior denial of service 
connection.

In the letter to the appellant informing her of the denial, 
the RO stated that it had received the medical certificate by 
Dr. Dominguez, but that such opinion did not constitute new 
and material evidence.  The RO stated the following:

To constitute new and material evidence, 
the material submitted must relate to the 
issue and have an effective influence or 
bearing on the decision in question.  
Evidence which is solely cumulative or 
repetitious in character will not serve 
as a basis for reconsideration of the 
previous decision.

Inasmuch as the evidence received does 
not meet the requirements of new and 
material evidence given above, a valid 
basis for reopening your claim has not 
been established.  If you desire to 
reopen your claim, please submit evidence 
conforming to the above requirements[,] 
and we will be glad to consider same.

The appellant did not appeal that decision.

IV.  Current claim before the Board

The question presented to the Board is whether the RO 
committed clear and unmistakable error in 1985 in determining 
that the appellant had not submitted new and material 
evidence regarding her claim for service connection for the 
veteran's death.  The Board concludes that the RO did not 
commit clear and unmistakable error in denying reopening the 
claim for service connection for cause of the veteran's death 
and that the July 1985 decision was supportable, as the RO 
had based its determination on the statutory and regulatory 
provisions that were in existence at the time of the 
decision.  More importantly, the appellant has not alleged a 
factual or legal error in the 1985 rating decision that would 
have manifestly changed the outcome of the 1985 decision.  
The Board's bases for this determination follow.

At the time of the 1985 rating decision, there had already 
existed evidence that, if accepted as true, would have 
provided a relationship between the service-connected 
disability of anxiety reaction with depression and the cause 
of the veteran's death.  In connection with the petition to 
reopen, the appellant submitted a private medical physician's 
opinion that the medication that the veteran was taking for 
both his service-connected disability and his nonservice-
connected disabilities had caused the veteran's death.  Thus, 
although Dr. Dominguez's theory is different in that he had 
determined that the veteran's medication from his service-
connected disability had contributed to the veteran's death, 
Dr. Colon's determination was that the veteran's service-
connected disability had caused anorexia and the inability to 
eat, which caused the veteran's death.  Both medical opinions 
attributed the veteran's service-connected anxiety neurosis 
with depression to the cause of his death.  The Board finds 
that Dr. Colon's determination did not provide a new factual 
basis.  See 38 U.S.C. § 4004(b); 38 C.F.R. § 19.194; M21-1, 
27.04.

As noted above, at the time of the July 1985 rating decision, 
there was no regulatory definition of new and material 
evidence.  In the Secretary's motion for remand, he alleged 
that the Board, in its December 1997 decision, had applied 
criteria other than that found in 38 C.F.R. § 3.156 in 
concluding that Dr. Dominguez's statement was "cumulative."  
It must be noted that section 3.156 was not the only 
provision that addressed evidence submitted following a prior 
denial or "new and material evidence."  Additionally, in 
1985, under 38 C.F.R. § 3.156, the only evidence received 
which could be considered to be "new and material" were 
that which was received prior to the end of the appeal period 
and a supplemental report from the service department.  See 
38 C.F.R. § 3.156 (1985).  Under 27.04 of the M21-1, that 
provision clearly stated that if the additional evidence 
submitted did not provide a basis for reconsideration, then 
the veteran would be informed of such.  Although that 
provision did not specifically state "new and material 
evidence," it clearly provided what was necessary for a 
claim to be reopened, which was a "basis for 
reconsideration."  See id.  In its July 1985 letter, the RO 
informed the appellant that she had not submitted a basis for 
reconsideration.  The RO applied the correct law and 
regulations that existed at that time to the appellant's 
claim.  See id.  The RO also stated that the evidence it had 
received was cumulative and repetitious.  The Board's use of 
that word was proper.

Additionally, under section 4004(b), that statute provided 
that a claim that had been disallowed by the Board (which 
would apply here) would not be reopened and allowed based 
upon "the same factual basis" with which the prior claim 
had been disallowed.  38 U.S.C. § 4004(b); see also 38 C.F.R. 
§ 19.194.  The appellant's claim for cause of the veteran's 
death had already been disallowed based upon a private 
physician's statement that the veteran's service-connected 
anxiety neurosis with depression had caused the veteran's 
death.  At the time of the July 1985 rating decision, the 
appellant had submitted an opinion which alleged the same 
factual basis-that the veteran's service-connected 
disability had caused the veteran's death.  Although each 
private physician alleged a different mechanism as to the 
actual cause, both stated that the cause of the veteran's 
death was his service-connected disability.  Dr. Dominguez's 
opinion did not provide a new factual basis.  See id.  See 
also M21-1, 27.07 (stating that application to reopen which 
was based on the same condition for which a prior claim was 
disallowed and did not furnish new and material evidence, it 
would be considered a duplicate claim and the claimant would 
be so informed).

However, it must be noted that section 4004(b) required that 
a reopening would establish an allowance of benefits.  See 
38 U.S.C. § 4004(b).  Thus, a claim at that time would not be 
reopened unless an allowance would follow.  See id. (stating 
when a claim had been disallowed by the Board, that it may 
not thereafter be reopened and allowed and that no claim 
based upon the same factual basis would be considered).  That 
statute further stated that a claim could be reopened upon 
the submission of "new and material evidence in the form of 
official reports from the proper service department."  Id.  
Thus, the Board finds that the RO's July 1985 decision was 
not clearly and unmistakably erroneous in determining that a 
reopening of the claim was not warranted, as the evidence 
submitted was not official reports from the proper service 
department.  See id.

In its letter informing the appellant of the denial to reopen 
her claim, the RO clearly defined what constituted new and 
material evidence.  Its statement that the evidence submitted 
was solely cumulative or repetitious in character and would 
not serve as a basis for reconsideration was consistent with 
what was provided in the M21-1, 38 U.S.C. § 4004(b) and 
38 C.F.R. § 19.194.  Thus, in correctly applying the laws and 
regulations extant at that time, the RO's July 1985 decision 
to deny reopening the appellant's claim could not constitute 
clear and unmistakable error.  See Caffrey and Russell, both 
supra.

The Board must address the Secretary's argument that the 
Board had failed to adequately explain its determination that 
regulations extant at the time of the July 1985 rating 
decision required verification by VA examination prior to 
reopening the claim.  The Secretary argued that on its face, 
38 C.F.R. § 3.157(b)(2) (1985) did not impose a requirement 
that a private physician's statement had to be verified by an 
official examination before a previously disallowed claim 
could be reopened.  However, it must be noted that such 
section did not impose a duty that a private physician's 
statement must be verified every time one was submitted, even 
for a claim to reopen.  See id.  The Board does not find that 
the RO failed to interpret 38 C.F.R. § 3.157(b)(2) properly.

That regulation clearly stated that verification by a VA 
examination was required if benefits were going to be 
granted.  See id.  It is clear based upon that regulation 
that in 1985 a private physician's statement was not given 
equal probative value to that of a VA examiner's.  See id.  
At the time of the prior RO and Board decisions, there were 
VA medical records which established that the cause of the 
veteran's death was not due to his service-connected 
disability.  The RO's determination not to reopen was a 
determination that benefits were not warranted as there had 
already been a private medical statement alleging that the 
veteran's service-connected disability had caused his death 
and thus the RO determined that a VA examination was not 
necessary, which is consistent in its applying the M21-1 
provisions and 38 U.S.C. § 4004(b).  As stated above, the RO 
applied the correct law and regulations to the appellant's 
petition to reopen, and the July 1985 decision is not clearly 
and unmistakably erroneous.  See id.

Stated differently, 38 C.F.R. § 3.157 constituted a rule of 
evidence.  If unconfirmed, a private medical record was of no 
factual value and compensation could not be paid unless 
verified by an official examination.  Id. at (b)(2).  Under 
38 U.S.C. § 4004, that statute provided that the claim may 
not be reopened and allowed.  In view of the language of 
38 C.F.R. § 3.157, a rational person could view it as an 
unconfirmed private medical record provided no new factual 
basis and thus the claim could not be reopened and allowed.  

Even if it was determined that a VA examination should have 
been ordered for verification of Dr. Dominguez's opinion, at 
worst, such would constitute a breach of the duty to assist, 
which would never constitute a valid clear and unmistakable 
error claim.  Hayre, No. 98-7046, slip op. at 12 (noting that 
a recently enacted regulation, 38 C.F.R. § 20.1403 (1999), 
specifically provided that the breach of the duty to assist 
does not constitute clear and unmistakable error); Caffrey, 
6 Vet. App. at 377.  Regardless, as stated above, the 
appellant has not alleged a factual or legal error in the 
1985 rating decision that would have manifestly changed the 
outcome of the 1985 decision.  See id.  Specifically, the 
appellant has not proved that reopening the claim would have 
manifestly changed the outcome of the 1985 rating decision.  
See id.  In fact, it is not possible for the appellant to 
prove such, as the regulations in existence at that time 
would not allow a private physician's statement, standing 
alone, to warrant a grant of benefits.  See 38 C.F.R. 
§ 3.157(b)(2).  The appellant cannot prove that a VA 
examiner's opinion, had one been requested, would have 
manifestly changed the outcome of the 1985 rating decision.  
See Hayre, No. 98-7046, slip op. at 12 (stating that the 
appellant there could not prove that missing service medical 
records would manifestly change the outcome of the 1972 
rating decision).  In other words, it is impossible for the 
appellant to have predicted what a VA examiner would have 
determined based upon Dr. Dominguez's medical determination.  
See Hayre and Bustos, both supra.

On that note, the Board must note that the determination to 
reopen a claim is only a preliminary determination and is not 
outcome determinative.  In reviewing the more recent case law 
by the Court, it has established a new analysis for 
determining whether to reopen a previously denied claim.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
There, the Court established a three-part test in determining 
whether the evidence is new and material.  First, VA must 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Id.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Id.  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Id.  Thus, it is clear that just 
reopening a claim is not an outcome determination.  If the 
claim is reopened, it can be (1) not well grounded and 
denied, (2) well grounded and denied, or (3) well grounded 
and granted.

The Board is not citing to this case law as evidence of what 
the appellant would have needed to submit to establish new 
and material evidence.  Rather, the Board is merely pointing 
out that a determination of whether the appellant has 
submitted new and material evidence is not outcome 
determinative.  This further substantiates the Board's 
determination that clear and unmistakable error cannot be 
established in this case for merely failing to reopen the 
claim for service connection for cause of the veteran's 
death.  See Hayre and Bustos, both supra (in order to 
establish a valid clear and unmistakable error claim, 
claimant must show that an outcome-determinative error 
occurred).

Here, in order to establish clear and unmistakable error 
claim as to the RO's failure to reopen her claim, the 
appellant would need to establish that the claim, as 
reopened, would have manifestly changed the outcome of the 
1985 decision.  See id.  Such proof by the appellant is not 
possible based upon (1) the facts that existed in 1985, (2) 
the argument presented by both the appellant and the 
Secretary, and (3) the laws and regulations which were extant 
at the time of the 1985 rating decision.  As discussed above, 
even if the RO construed Dr. Dominguez's statement as new and 
material evidence to reopen the claim, there is no proof that 
a VA examination, if ordered, would manifestly change the 
outcome of the 1985 decision.  See Hayre and Bustos, both 
supra.  Regardless, in 1985, a claim was not reopened unless 
a "basis for reconsideration" was shown, "a new factual 
basis" was shown, or if the evidence submitted was service 
records from the service department.  See M21-1, 27.04, 
38 U.S.C. § 4004(b); 38 C.F.R. §§ 3.156, 19.124.

The Board must point out that it finds that there is no 
conflict in the statute, the regulations, and the M21-1 
provisions that existed in 1985 as to petitions to reopen a 
previously denied compensation claim.

The Board must note that in a recently issued Memorandum 
Decision, the Court had a similar fact scenario as the Board 
has in this case.  See V. v. West, No. 97-974 (Oct. 1, 1999).  
The Board is not citing to this Memorandum Decision as 
precedent; rather, it is adopting the theory as part of its 
own.  The part of the decision which the Board finds 
persuasive is as follows:

In this case, at the time of the RO's 
July 1948 letter to the veteran, the 
record clearly shows that the veteran had 
submitted new and material evidence in 
the form of a transcript of the 
proceedings before the May 1945 Army 
Retiring Board.  It is also clear that 
the RO received and reviewed the 
transcript, and determined that the 
evidence would not warrant a change in 
the outcome of the previous denial of his 
claim.  The veteran did not timely appeal 
the RO's 1948 determination, and the 
decision became final.  As a result, the 
veteran's only argument can be that 
[clear and unmistakable error (CUE)] 
existed in that RO decision.  38 C.F.R. 
§ 3.105(a) ("Previous determinations 
which are final and binding . . . will be 
accepted as correct in the absence of 
[CUE].").  Instead, the veteran attempts 
to combine two theories by claiming that, 
because he had submitted new and material 
evidence in 1948, and such evidence did 
not lead to a reopening of his claim, 
there was CUE in the RO's decision.  
However, the effect of the veteran's 
alternate theory, in this appeal, is to 
seek a reweighing of the evidence, which 
is not a basis for CUE.  Russell, 3 Vet. 
App. at 313.

While it is true that the introduction of 
the transcript during the course of the 
present appeal would meet the 
requirements of section 3.156(c), and 
might result in a different outcome, that 
is not what is before the Court.  
Instead, contrary to what is most common 
before the Court (evidence that is new, 
but not material), the veteran is 
attempting to submit evidence that may be 
material, but is not "new."  See 
38 C.F.R. § 3.156; Evans v. Brown, 9 Vet. 
App. 273, 283 (1996) ("New evidence" is 
that which was not in the record at the 
time of the final disallowance of the 
claim, and it is not "merely 
cumulative" of other evidence in the 
record).  Accordingly, the Court holds 
that the Board's determination that CUE 
was not present in the prior RO 
adjudications was not "arbitrary, 
capricious, and abuse of discretion, or 
otherwise not in accordance with the 
law."  38 U.S.C. § 7261(a)(3)(A).

Id., slip op. at 4-5 (citations to record on appeal omitted).

Here, the appellant is also seeking a reweighing of the 
evidence, which is not a basis for clear and unmistakable 
error.  Russell, 3 Vet. App. at 313.  As stated above, the RO 
in denying reopening the claim in July 1985 applied the 
correct statutory and regulatory provisions to the correct 
and relevant facts, see id., and that the appellant has not 
proved that reopening the claim would have manifestly changed 
the outcome of the 1985 rating decision, see Hayre and 
Bustos, both supra.

V.  Additional considerations

The Board wants to address separately some of the arguments 
that the Secretary made in his motion for remand.

As addressed above, the Secretary filed a motion to remand 
because he had determined that the Board's December 1997 
decision did not provide adequate reasons and bases.  He 
cited to Myore v. Brown, 9 Vet. App. 498 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); and Beyrle v. Brown, 9 Vet. 
App. 377 (1996) for his proposition of the Board's 
requirement to provided adequate reasons and bases.  In 
citing to Beyrle, the Secretary noted that such case provided 
that, "In order to provide adequate reasons and bases, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds persuasive 
or unpersuasive, and provide the reasons for the rejection of 
all material evidence favorable to the veteran."  The Board 
has reviewed that case, and although the Court was addressing 
a claim for clear and unmistakable error, such wording in the 
decision the decision was merely dicta.  In a claim for clear 
and unmistakable error, the Board does not analyze the 
credibility nor the probative value of the evidence that was 
in existence at the time of the decision.  A claim for clear 
and unmistakable error is based upon the Board's review of 
whether a prior rating decision applied the correct statutory 
and regulatory provisions to the correct and relevant facts.  
See Oppenheimer, 1 Vet. App. at 372.  A claim for clear and 
unmistakable error does not entail weighing evidence.  It is 
clear that the Court, in laying out such standard, was simply 
laying out its case law as to the Board's requirement to 
provide adequate reasons and bases, and the Secretary's 
citation to such case is misguided in implying that that was 
how the Board had failed to provide adequate reasons and 
bases in the December 1997 decision.  As stated above, in a 
claim for clear and unmistakable error, such analysis 
(assessing credibility and weighing the probative value of 
the evidence) is not applicable in a claim for clear and 
unmistakable error.  Additionally, the issues presented in 
Myore and Meyer were not that of clear and unmistakable 
error, see Myore and Meyer, both supra, and do not 
substantiate the type of reasons and bases that are required 
by the Board when addressing a claim for clear and 
unmistakable error.

As to Hayre, in light of the Federal Circuit finding's 
finding that a prior claim remained open, the Board must 
address the Hayre theory, although unrelated to the claim for 
clear and unmistakable error.  In Hayre, the Federal Circuit 
found that a prior claim had remained open because of VA's 
failure of the duty to assist in attempting to obtain service 
medical records more than one time.  See Hayre, supra.  In 
this case, the RO, obtained a VA medical opinion, in which 
the VA examiner reviewed Dr. Dominguez's opinion that the 
veteran's medication for his service-connected attributed to 
his death.  The VA examiner disagreed with Dr. Dominguez's 
medical opinion and determined that the veteran's service-
connected anxiety reaction with depression did not contribute 
to the veteran's death; rather, that nonservice-connected 
disabilities contributed to the veteran's death.  This 
medical opinion would have complied with 38 C.F.R. 
§ 3.157(b)(2), and thus any Hayre concerns were satisfied.  
See Hayre, supra.

Additionally, the Board notes that the Board's consideration 
and application of the M21-1 does not present a Bernard 
issue, as the July 1985 notification to the appellant of the 
rating decision addressed the submission of evidence which 
was cumulative and that such would not provide a basis for 
reconsideration.  See Bernard v Brown, 4 Vet. App. 384 
(1993); see also M21-1, Chapter 27 (1977).


ORDER

The July 1985 rating decision, which determined that the 
appellant had not submitted new and material evidence 
regarding her claim for service connection for the cause of 
the veteran's death, was supportable and not clearly and 
unmistakably erroneous.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

